Upon this bill of exceptions two questions have been presented to us by the appellees for decision, a third question which is raised by it having been waived. The first question is, whether the husband of a woman who has had children by her has such an estate in the land of his wife that he is entitled to compensation in case the land is taken or condemned for a highway, and whether, after the death of his wife, he is entitled to appeal from the doings of the town council in taking or condemning the said land. We answer the question affirmatively. He has an estate which entitles him to compensation during the life of his wife, and to an appeal, after her death, from the doings of the town council if he is aggrieved by them. And seeMartin  Goff v. Pepall, 6 R.I. 92.
The second question is, whether the children and heirs at law of a woman whose land has been so taken or condemned, and who dies after the action of the town council thereon, and before the expiration of the time allowed for an appeal, are entitled to take and prosecute an appeal from the doings of the town council in respect to the land so taken or condemned. We think they have the right by the express provision of Rev. St. c. 176, § 15, even if, independently of this provision, the right would not have survived to them.
The rulings of the Court of Common Pleas were in conformity with these views, and therefore the exceptions must be overruled.
Exceptions overruled. *Page 465 
The court having sustained the appellants' exceptions so far as to decide that no legal and sufficient notice, as required by Rev. Stat. chap. 43, § 7, had been given to Mrs. Susan A. Ross, the cases now came before the court upon the question, what decree should be entered, which was argued by Browne  O.Lapham, for the appellants, and by Blodgett, for the appellees.